Citation Nr: 1724163	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to an increased rating greater than 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 through October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran had a video conference hearing before the undersigned Veterans Law Judge, where he appeared at the RO in St. Petersburg, Florida.

The Veteran's claim for service connection for a psychiatric condition (or a nervous condition) has been denied on numerous occasions since 1972, including a prior Board decision in 1984.  Therefore, new and material evidence is needed to reopen this claim.  However, while this appeal was pending, in a May 2014 fully developed claim (FDC), he also claimed service connection for PTSD and provided a statement arguing his PTSD was due to military sexual trauma.  Although PTSD is a psychiatric condition, adjudication of such claims differs in certain aspects from general service connection claims.  The issue of PTSD had not been considered in the prior denials of service connection for a psychiatric condition.  Therefore, the Board will not require new and material evidence to reopen the PTSD claim.  At his November 2016 Board hearing, it was explained to the Veteran that the Board would consider all his different diagnoses when rendering a decision, and he and his representative agreed that they wanted the Board to take jurisdiction over the PTSD claim, in addition to the more general claim for service connection for a psychiatric condition.  The Veteran was also advised by the RO in a May 2014 letter that his PTSD claim would be considered as part of his pending appeal.  The Board has split this into two issues simply to emphasize that there is no prior, final denial of PTSD. 



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he is entitled to service connection for an acquired psychiatric disorder.  During his November 2016 Board hearing, the Veteran reported his recent VA treatment records contain psychiatric treatment specifically addressing his claimed assault.  As these records contain potentially pertinent information regarding the claim on appeal, they will need to be obtained and associated with the claims file.

The Veteran's service treatment records do note hospitalizations in the psychiatric ward at the hospital in Frankfort.  We do not have, however, the full inpatient records.  Since they are maintained separately from regular service treatment records, a request should be made.

The Veteran avers in his November 2016 videoconference hearing that his hearing is worse than what is reflected by a 10 percent rating.  The Veteran last underwent a VA examination in December 2009, nearly eight years ago.  Therefore, the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Request all inpatient records from the 97th General Hospital in Frankfort, Germany, for psychiatric hospitalization from:
* July 19-30, 1968; 
* July 31-August 1, 1968; and 
* August 4-5, 1968.

2. Obtain and associate with the claims file all relevant VA treatment records from both the Bay Pines and Tampa VAMC and all associated clinics from May 2014 to the present.

3. The Veteran should be scheduled for a VA examination of his service-connected bilateral hearing loss.

4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



